Citation Nr: 1548808	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  05-10 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for numbness of the hands and arms.

2.  Entitlement to service connection for plantar fasciitis.

3.  Entitlement to service connection for restless leg syndrome (RLS) of the left leg, to include as secondary to the service-connected degenerative disc disease of the lumbar spine (DDD). 

4.  Entitlement to service connection for high blood pressure.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for chest pain.

7.  Entitlement to service connection for right rotator cuff tendonitis (claimed as arm pain), to include as secondary to the service-connected gastroesophageal reflux disease (GERD) with gastritis.

8.  Entitlement to service connection for maculopathy of the left eye.

9.  Entitlement to service connection for arthritis of the left shoulder.

10.  Entitlement to service connection for dental enamel attrition, to include as secondary to the service-connected GERD with gastritis.

11.  Entitlement to service connection for arthritis of the right ankle.

12.  Entitlement to an evaluation in excess of 10 percent for the service-connected DDD of the lumbar spine.

13.  Entitlement to an evaluation in excess of 10 percent for the service-connected radiculopathy of the right lower extremity.

 14. Entitlement to a compensable evaluation for the service-connected residuals of traumatic brain injury (TBI).

15.  Entitlement to a compensable evaluation for the service-connected hemorrhoids.

16.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected GERD with gastritis prior to January 13, 2011, and in excess of 30 percent thereafter.

17.  Entitlement to an initial compensable evaluation for the service-connected tinea pedis.

18.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected tension headaches.

19.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1992, from May 2001 to August 2001, and from May 2002 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  There are multiple claims (perfected separately) that have been merged on appeal.     

The Veteran presented testimony before the Board in November 2008; a transcript has been associated with the claims folder.  The Veteran requested an additional hearing on the claim pertaining to tension headaches in his August 2012 VA Form 9; however, he subsequently withdrew his request.  See statement received in September 2013. There are no outstanding hearing requests of record.  

The Board denied entitlement to an effective date prior to February 15, 2000, for the grant of service connection for GERD with gastritis; consequently, the matter is no longer in appellate status.  See Board Decision dated in September 2010.

In January 2015, the RO awarded a 50 percent disabling rating for tension headaches retroactive to April 19, 2000; though this is the maximum schedular rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100, the Veteran has not expressed satisfaction with the rating and thus, consideration of entitlement to an extraschedular rating is still warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); see Thun v. Peake, 22 Vet. App. 111 (2008); see also AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy). 

The matters listed on the cover page were previously before the Board in September 2010 and January 2014 and remanded for development and/or adjudication.  The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals the matters are not ready for appellate disposition.

In September 2015, the Board sent the Veteran a letter notifying him that additional evidence had been submitted since the January 2015 supplemental statement of the case was issued (SSOC) that had not been previously considered by his local RO.  The evidence included reports of VA examination dated in January 2015 and February 2015.  The Veteran was asked whether he wanted to waive initial RO consideration of this evidence or have his case remanded to the RO for review of the additional evidence submitted in his appeal.  

The Veteran responded in September 2015 and indicated that he was not electing either option (remand or waiver) because he claimed there had been "material error" in his case.  As the Veteran has not expressly waived his right to have the RO review the additional evidence in the first instance, the matter must be remanded to the RO.  Thus, the Board may not proceed with the adjudication of his appeal.  38 C.F.R. § 20.1304(c). 

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issues in light of all evidence of record, to include the additional evidence submitted (notably reports of VA examination dated in January and February 2015) after the last SSOC was issued in January 2015.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


